DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 16-35 are pending.
Claims 16-27 are under consideration.
Claims 28-35 are currently withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher R Powers #68127 on 12/14/2021.
In the claim listing: Claims 1-15 are previously cancelled.
Claims 1-15 (cancelled)
Response to Arguments
Applicant’s arguments see page 10-11, filed 12/07/2021 with respect to the specification objections have been fully considered and are persuasive. The specification objections has been withdrawn per applicant’s amendments.
Claims 16-27 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28-35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Endress & Hauser GmbH & Co. Kg, DE102013111910 (hereinafter “Endress”) discloses a pressure sensor (1) comprises a ceramic pressure measuring cell (20) with a first dimensionally stable, substantially planar sealing surface; and a dimensionally stable counter body (4) having an opening which is surrounded by a second, substantially planar sealing surface; wherein the pressure measuring cell (2) and the counter body with an elastic bias in the axial direction, which is substantially perpendicular to the planes of the sealing surfaces, are clamped against each 
However, Endress fails to disclose wherein the process seal is configured as a replaceable component of a pressure sensor and is pre-aged in a reproducible manner by clamping the process seal in a seal clamping apparatus that exerts a clamping force thereon, wherein the seal clamping apparatus has, surrounding the process seal clamped therein, a clamping geometry, which is essentially identical to a clamping geometry surrounding the process seal when inserted into the pressure sensor, wherein the pressure sensor comprises: a pressure sensitive element disposed in a sensor housing; a process connection adapted to connect with the sensor housing via a reversible mechanical connection; a pressure transfer duct leading through the process connection and an opening in the sensor housing to the pressure sensitive element such that a front face of the pressure sensitive element is contactable with a medium having a pressure to be measured via the pressure transfer duct; and a sensor clamping apparatus configured to clamp the pressure sensitive element and the process seal between an outer edge of the front face of the pressure sensitive element and a sealing surface of the process connection, wherein the sensor clamping apparatus of the process sensor includes an elastic element which is elastic in a direction extending in parallel with a surface normal of the front face of the pressure sensitive element and which is under a prestress when a process seal is clamped therein.
Hugel et al US20170010169 (hereinafter “Hugel”) discloses a differential pressure measuring pickup comprises a measuring pickup body and a differential pressure sensor. The measuring pickup body has a process-interfacing surface with a first pressure input opening and a second pressure input opening. The differential pressure sensor can be loaded with a first 
However, Hugel fails to disclose wherein the process seal is configured as a replaceable component of a pressure sensor and is pre-aged in a reproducible manner by clamping the process seal in a seal clamping apparatus that exerts a clamping force thereon, wherein the seal clamping apparatus has, surrounding the process seal clamped therein, a clamping geometry, which is essentially identical to a clamping geometry surrounding the process seal when inserted into the pressure sensor, wherein the pressure sensor comprises: a pressure sensitive element disposed in a sensor housing; a process connection adapted to connect with the sensor housing via a reversible mechanical connection; a pressure transfer duct leading through the process connection and an opening in the sensor housing to the pressure sensitive element such that a front face of the pressure sensitive element is contactable with a medium having a pressure to be measured via the pressure transfer duct; and a sensor clamping apparatus configured to clamp the 
Prior arts such as Endress and Hugel made available do not teach, or fairly suggest, wherein the process seal is configured as a replaceable component of a pressure sensor and is pre-aged in a reproducible manner by clamping the process seal in a seal clamping apparatus that exerts a clamping force thereon, wherein the seal clamping apparatus has, surrounding the process seal clamped therein, a clamping geometry, which is essentially identical to a clamping geometry surrounding the process seal when inserted into the pressure sensor, wherein the pressure sensor comprises: a pressure sensitive element disposed in a sensor housing; a process connection adapted to connect with the sensor housing via a reversible mechanical connection; a pressure transfer duct leading through the process connection and an opening in the sensor housing to the pressure sensitive element such that a front face of the pressure sensitive element is contactable with a medium having a pressure to be measured via the pressure transfer duct; and a sensor clamping apparatus configured to clamp the pressure sensitive element and the process seal between an outer edge of the front face of the pressure sensitive element and a sealing surface of the process connection, wherein the sensor clamping apparatus of the process sensor includes an elastic element which is elastic in a direction extending in parallel with a surface normal of the front face of the pressure sensitive element and which is under a prestress when a process seal is clamped therein.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855